ICJ_040_AerialIncidentSept1954_USA_SUN_1958-12-09_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING THE
AERIAL INCIDENT OF
SEPTEMBER 4th, 1954

(UNITED STATES OF AMERICA v. UNION OF
SOVIET SOCIALIST REPUBLICS)

ORDER OF DECEMBER 9th, 1958

—1958

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A
L’'INCIDENT AERIEN DU
4 SEPTEMBRE 1954

(ETATS-UNIS D’AMERIQUE c. UNION DES
REPUBLIQUES SOCIALISTES SOVIETIQUES)

ORDONNANCE DU 9 DECEMBRE 1958
This Order should be cited as follows:

“Case concerning the Aerial Incident of September 4th, 1954
(United States of America v. Union of Soviet Socialist Republics),
Order of December gth, 1958: I.C.]. Reports 1958, p. 158.”

La présente ordonnance doit étre citée comme suit:

« Affaire relative à l'incident aérien du 4 septembre 1954
(Etats-Unis d'Amérique c. Union des Républiques socialistes
soviétiques),

Ordonnance du 9 décembre 1958: C.I. J. Recueil 1958, D. 158.»

 

Sales number 201
N° de vente:

 

 

 
158

INTERNATIONAL COURT OF JUSTICE

1958
December oth
General List :

No. 40

YEAR 1938

December gth, 1958

CASE CONCERNING THE
AERIAL INCIDENT OF
SEPTEMBER 4th, 1954

(UNITED STATES OF AMERICA v. UNION OF
SOVIET SOCIALIST REPUBLICS)

ORDER

Present: President KLAESTAD; Vice-President ZAFRULLA KHAN;
Judges BASDEVANT, HACKWORTH, WINIARSKI, BADAWI,
ARMAND-UGon, KOJEVNIKOV, Sir Hersch LAUTERPACHT,
MorENO QUINTANA, CORDOVA, WELLINGTON Koo,
SPIROPOULOS, Sir Percy SPENDER; Acting Registrar
AQUARONE.

The International Court of Justice,

composed as above,

after deliberation,

having regard to Articles 36 and 48 of the Statute of the Court,

Makes the following Order :

Whereas on August 22nd, 1958, the Ambassador of the United
States of America to the Netherlands filed in the Registry an
Application dated July 25th, 1958, and signed by the Agent for
the Government of the United States of America instituting pro-

4
I5Q AERIAL INCIDENT (U.S.A. v. U.S.S.R.) (ORDER 9 XII 58)

ceedings before the Court against the Government of the Union of
Soviet Socialist Republics on account of ‘certain willful acts com-
mitted by military aircraft of the Soviet Government on Septem-
ber 4, 1954, in the international air space over the Sea of Japan
against a United States Navy P2-V-type aircraft, commonly
known as a Neptune type, and against its crew’;

Whereas the Application was duly communicated by the Registry
on August 22nd, 1958, to the Ambassador of the Union of Soviet
Socialist Republics to the Netherlands;

Whereas the Application was also communicated by the Registry
to the Members of the United Nations, through the Secretary-
General of the United Nations, and to the other States entitled
to appear before the Court;

Whereas the Application contains the following paragraphs:

“The United States Government, in filing this application to the
Court, submits to the Court’s jurisdiction for the purposes of this
case. The Soviet Government appears not to have filed any declara-
tion with the Court thus far, although it was invited to do so by
the United States Government in note 176 of August I9, 1957, a
copy of which is also annexed hereto. The Soviet Government in a
note dated October 10, 1957, which is made an annex to the present
application, rejected the United States Government’s invitation.
The Soviet Government is, however, qualified to submit to the
jurisdiction of the Court in this matter and may, upon notification
of this application by the Registrar, in accordance with the Rules
of the Court, take the necessary steps to enable the Court’s juris-
diction over both parties to the dispute to be confirmed.

The United States Government thus founds the jurisdiction of
this Court on the foregoing considerations and on Article 36 (1) of
the Statute.”

Whereas in a letter dated September 26th, 1958, from the Chargé
d’affaires 4.1. of the Union of Soviet Socialist Republics in the
Netherlands to the Registrar it was stated that:

“The Government of the USSR in its note of October 10, 1957, as
well as in previous notes of September 5 and 8, 1954, and of Janu-
ary 21, 1957, stated that since the American military aircraft of
the Neptune-type violated the state frontier of the USSR in the
Cape Ostrovnoi region and opened fire on Soviet fighters first,
responsibility for the incident taken place on September 4, 1954,
and consequences of it fully lies on the American side. In the
above-mentioned note of October 10, 1957, the Government of the
USSR in response to the proposal of the Government of the USA
transmitting this case for hearing in the International Court of
Justice communicated that no basis for it can be seen.
I60 AERIAL INCIDENT (U.S.A. ¥. U.S.S.R.) (ORDER 9 XII 58)

I should like to draw your attention to the Article 36 of the Sta-
tute of the Court according to which any dispute may be transmitted
to the International Court of Justice only by common consent of
both sides.

As appears from above-stated the Government of the USSR has
already informed the Government of the USA formerly that the
Soviet Government does not give its consent for hearing this case
in the International Court of Justice. Under these conditions the
Government of the USA having applied to the Court, acted in
disaccord with the Statute of the International Court of Justice.

The Government of the USSR deems that in this case there are no
questions which are of need to be considered by the International
Court of Justice and as before does not see any basis for turning
this question over for examination by the International Court.”

Whereas a true copy of the above-mentioned letter was commu-
nicated to the Agent for the Government of the USA on Septem-
ber 30th, 1958;

Whereas, in a letter dated November 25th, 1958, and addressed
to the Registrar, the Agent for the Government of the United
States of America stated:

“The United States has noted that the Soviet Chargé d’Affaires
ad interim in the Netherlands, upon the instructions of his Govern-
ment, stated that his Government did not give its consent for the
settlement of the dispute described in the United States application
by the International Court of Justice.

The United States Government must take this opportunity to
express its profound disagreement with the further statement of the
Soviet Government that in filing its application for a settlement of
the dispute involved by the International Court of Justice the
United States Government ‘acted in disaccord with the Statute of
the International Court of Justice’ because the United States Gov-
ernment had not received the prior consent of the Soviet Govern-
ment to submit the dispute to this Court for decision. The United
States Government of course also contests the statement that ‘there
are no questions which are of need to be considered by the Inter-
national Court of Justice and ... does not see any basis for turning
this question over for examination by the International Court’.
On the contrary, the United States Government believes that inter-
national law and order depend on the peaceful settlement of dis-
putes between governments of international questions of fact and
law as described in the Statute. It is now well settled that any gov-
ernment qualified to appear before this Court may fileits application
without prior special agreement.”

Whereas, in these circumstances, the Court finds that it has not
before it any acceptance by the Government of the Union of Soviet

6
I6I AERIAL INCIDENT (U.S.A. v. U.S.S.R.) (ORDER 9 XII 58)

Socialist Republics of the jurisdiction of the Court to deal with
the dispute which is the subject of the Application submitted to
it by the Government of the United States of America and that
therefore it can take no further steps upon this Application;

THE COURT

orders that the case shall be removed from the list.

Done in English and in French, the English text being authori-
tative, at the Peace Palace, The Hague, this ninth day of December,
one thousand nine hundred and fifty-eight, in three copies, one of
which will be placed in the archives of the Court and the others
transmitted to the Government of the United States of America
and to the Government of the Union of Soviet Socialist Republics
respectively.

(Signed) Helge KLAESTAD,
President.

(Signed) S. AQUARONE,
Acting Registrar.
